Citation Nr: 0524488	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-16 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for allergic 
rhinitis, currently rated as 0 percent disabling.

2.  Entitlement to an increased initial rating for carpal 
tunnel syndrome of the right hand, currently rated as 10 
percent disabling.

3.  Entitlement to an increased initial rating for carpal 
tunnel syndrome of the left hand, currently rated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that awarded service connection and a 10 percent 
rating for carpal tunnel syndrome of the right and left 
hands, respectively, effective August 6, 2002, and denied 
service connection for allergic rhinitis.  By a March 2004 
rating decision, the RO awarded noncompensable service 
connection for allergic rhinitis, effective August 6, 2002.  
The veteran disagreed with these initial evaluations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears additional VA records are outstanding.  In a March 
2004 notice of disagreement (NOD) regarding the initial 
evaluation of his service connected allergic rhinitis, and 
again in a statement submitted in October 2004, the veteran 
stated that there were additional VA treatment records from 
the Tampa, Florida VA Medical Center (VAMC) that should be 
obtained.  The Board notes that the veteran's file contains 
VA treatment records dated from August 2003 to December 2003, 
and several reports of VA examination conducted in April 
2003.  Records dated after December 2003 do not appear to be 
in the claims folder.  VA treatment records should be 
obtained, if available.  See 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The 
Board additionally notes that an August 2003 treatment record 
relating to carpal tunnel syndrome indicates that the veteran 
was to be followed on a yearly basis.  In this regard, a 
search for VA treatment records relating to carpal tunnel 
syndrome dated after December 2003 should also be conducted.

It also appears that the VA has not satisfied its duty to 
assist the veteran in obtaining private evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In March 2003, the veteran submitted an 
authorization form for the release of private medical records 
from Patrick Capri, M.D. to the RO.  This form relates to 
treatment the veteran received for sinus problems.  The RO 
requested records from Dr. Capri in March 2003.  Dr. Capri's 
treatment records, dated from February 2003 to March 2003 
have been associated with the claims folder.  In his March 
2004 NOD, and again in a statement submitted in October 2004, 
the veteran stated that additional, later treatment records 
relating to his sinus problems should be obtained from Dr. 
Capri.  It appears that in response to the October 2004 
statement, the RO sent the veteran correspondence requesting 
that he submit any further relevant evidence for RO 
consideration.  The veteran did not respond to this letter 
and no additional treatment records from Dr. Capri have been 
associated with the file.  Because VA is on notice that there 
are additional records that may be applicable to the 
veteran's claim, these records should be obtained.  If 
possible, the veteran himself is asked to obtain these 
records and submit them to the VA in order to expedite the 
process.

The Board notes that VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2004).  A medical examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record: (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).  

In this case, the veteran is asserting that his service-
connected disorders are worse than the initial evaluations 
for his allergic rhinitis and carpal tunnel syndrome reflect.  
These issues will be addressed in turn.  

The most recent VA examination of the veteran's allergic 
rhinitis disability was in April 2003.  The report of 
examination shows that the veteran complained of frequent 
postnasal drip, sinus pressure and nasal congestion, and of 
flare-ups of his condition approximately two to three times 
in the fall and approximately two to three times in the 
spring.  Examination of the ears, nose and throat revealed 
that his oropharynx was non-erythematous and that there were 
no lesions.  His mucous membranes were mildly erythematous, 
without lesions.  There was no nasal discharge noted at the 
time of the exam.  The veteran was awarded service connection 
with a noncompensable rating because he did not have a 
greater than 50 percent obstruction of nasal passage on both 
sides, or complete obstruction on one side.  The veteran 
asserts that at the time of the examination, he had just 
gotten over a sinus infection and his nasal passageways were 
therefore clear.  He further asserts that in order to 
properly evaluate his claim, he should be afforded an 
examination during a period of flare up, as this would more 
accurately reflect the severity of his condition.  The Board 
notes that it appears that the veteran has received frequent 
treatment since the date of the VA examination, but that, as 
noted above, these records are not contained in the file.  
Further, those treatment records that are included in the 
file do not address the percentage of blockage in the nasal 
passageways.  Accordingly, the Board is unable to make an 
accurate assessment of the veteran's current chronic 
condition on the basis of the evidence of record, and the 
veteran should therefore be afforded an additional 
examination.  The duty to assist includes ordering a fresh 
examination if the record is insufficient. 38 C.F.R. § 4.2 
(2004); Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The veteran underwent VA examination for carpal tunnel 
syndrome in both the right and left hands in April 2003.  The 
diagnosis was mild carpal tunnel syndrome in both hands.  In 
concluding his report, the examiner suggested that the 
veteran undergo electrodiagnostic studies comparing the 
sensory latencies of both median nerves to both superficial 
radial nerves.  It does not appear that these studies have 
been conducted.  On remand, the opportunity should be taken 
to schedule the veteran for the above-mentioned 
electrodiagnostic studies.

Accordingly, this case will be REMANDED for the following 
actions:

1.  Obtain all of the veteran's medical 
records from the Tampa, Florida VAMC from 
December 2003 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if the 
records are not available.

2.  Obtain private medical records 
from Dr. Patrick Capri, dated from 
March 2003 to the present.  All 
efforts to obtain the records should 
be fully documented.

3.  Provide the veteran with an 
examination to determine the current 
nature and severity of his service-
connected allergic rhinitis.  The 
claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
The examiner should specifically 
address the extent to which the 
veteran's nasal passages are occluded 
and how flare-ups affect his condition.  
The examiner should also state whether 
or not polyps are present.

4.  Provide the veteran with an 
examination to determine the current 
nature and severity of his service-
connected carpal tunnel syndrome in 
both hands.  In this regard, the 
veteran should be scheduled for 
electrodiagnostic studies.  The 
examiner should specifically address 
the veteran's range of motion, pain on 
flare-ups, and how his range of motion 
is affected by repetitive movement.

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
increased initial ratings for allergic 
rhinitis and carpal tunnel syndrome in 
both the right and left hands.  If 
further action remains adverse to the 
veteran, provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

